DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 11/22/2021 is acknowledged.  
Claims 11-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 4 limitation “wherein the second drum is a sleeve and the first drum is received in an interior of the second drum” contradicts the figures which show the first and second drums (described in the written description as elements 112 and 124) to be parallel and offset from one another in fig.7.  Accordingly the claim is unclear.1


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kwon US 2020/0166127.
Claim 1.  An automated sequential transmission, comprising: a shift fork (3) moveable between a plurality of gear shift positions; a first drum (21) operably coupled to the shift fork and configured to move between the one or more gear shift positions based on a control input; and a second drum (51) operably coupled to the first drum and the shift fork (see fig.3), wherein the second drum is configured to move between a first position and a second position relative to the first drum based on the shift fork encountering a block-out event (blocking based on 33 and 31).  
Claim 2.  The automated sequential transmission of claim 1, further comprising a biasing member (RX and/or RS), the biasing member biasing the second drum towards the first position.
.  
	
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Maki US 2014/0343807.
Claim 1.  An automated sequential transmission, comprising: a shift fork (250 or 256) moveable between a plurality of gear shift positions; a first drum (301, 301a, 301b, 302) operably coupled to the shift fork and configured to move between the one or more gear shift positions based on a control input; and a second drum (320) operably coupled to the first drum and the shift fork, wherein the second drum is configured to move between a first position and a second position relative to the first drum based on the shift fork encountering a block-out event (event shown in figs.9A, 9B and 9C).  
Claim 2.  The automated sequential transmission of claim 1, further comprising a biasing member (322), the biasing member biasing the second drum towards the first position.
Claim 3.  The automated sequential transmission of claim 2, wherein the biasing member is supported by the first drum (see fig.7).  
Claim 4.  The automated sequential transmission of claim 2, wherein the second drum is a sleeve and the first drum is received in an interior of the second drum (see fig.7).  
Claim 5.  The automated sequential transmission of claim 1, wherein the shift fork is operatively coupled to the first drum and the second drum through a pin (250a or 256a).  
Claim 6.  The automated sequential transmission of claim 5, wherein the pin (250a) is positioned in a first track of the first drum and a second track of the second drum (see tracks on either side of 250a in fig.5A).  

Claim 8.  As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 in the interest of compact prosecution.  However, the nature of the clarity issue forbids an exhaustive mapping of the art since such would require improper speculation and assumption as to claim meaning and scope.2  Furthermore, the prior art is not overly complex and lies in the same general field as applicant's claimed invention such that the pertinence of the art to applicant's invention should be readily apparent without such exhaustive mapping.3
Claim 9.  The automated sequential transmission of claim 1, further comprising: an interface (212 or 226) operably coupled to the shift fork, wherein the interface is able to engage a first gear corresponding to the first gear shift position and a second gear corresponding to the 
Claim 10.  The automated sequential transmission of claim 9, wherein: the interface comprises one or more dog pockets (pockets in 226); each of the first gear and the second gear comprise one or more shift pegs (gear pegs received in pockets of 226); the block-out event occurs based on the one or more dog pockets failing to engage with the one or more shift pegs of the first gear or the second gear.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        3 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified" (emphasis added).  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.  Chester, 906 F.2d at 1578 (internal citation omitted).  As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”